Citation Nr: 0104880	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to disability benefits on an accrued basis.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant is the surviving widow of the veteran who 
served on active duty during WWII.  He died in June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  At the time of the veteran's death in June 1996, the 
following disabilities had been adjudicated service-
connected:  partial paralysis of the left (minor) ulnar 
nerve, rated 50 percent disabling, and residuals of a gunshot 
wound of the left (minor) elbow, through and through, rated 
30 percent disabling.  The combined rating of his service-
connected disabilities was 70 percent.  

3.  The immediate cause of the veteran's death was pneumonia.  
Other significant conditions were diabetes mellitus, 
pulmonary tuberculosis and benign prostatic hypertrophy.

4.  There is no medical evidence that supports a conclusion 
that a disability that was incurred or aggravated in service 
caused the veteran's death or contributed substantially or 
materially to his death.  


5.  At the time of death, the veteran was not in actual 
receipt of compensation at a total disability rate and the 
evidence then of record did not reflect that he would have 
hypothetically been entitled to receive a total disability 
rating for the 10 year period prior to his death; appellant 
has not alleged with requisite specificity a claim of clear 
and unmistakable error in a previous final decision.  

6.  Paralysis of the left ulnar nerve was manifested by 
complaints of pain and numbness, peripheral neuropathy, ulnar 
neuropathy and absence of left sural and ulnar nerve 
conduction.  Residuals of gunshot wound of the left elbow 
included asymptomatic scarring from a through and through 
wound, pain on pressure, and fixation of the elbow at 90 
degrees' flexion and 40 degrees' pronation with x-ray studies 
showing old compound fractures and bony irregularities of the 
elbow and flexion deformity contracture of the left hand at 
the 2nd-5th proximal interphalangeal joints; ankylosis of the 
elbow at 90 degrees flexion, considered in the light that 
pronation is fixed at 40 degrees, reasonably reflects an 
intermediate level ankylosis.

7.  The veteran's paralysis of the left ulnar nerve and 
residuals of gunshot wound to the left elbow did not render 
him unable to adequately attend to the needs of daily living 
without the assistance of another person or to protect 
himself from the hazards and dangers inherent in his daily 
environment.

8.  The veteran did not have a single service-connected 
disability ratable as 100 percent disabling.  



CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. §§  3.307, 
3.309, 3.312 (2000).

2.  The requirements to establish entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 (West 1991) have not been met.  
38 U.S.C.A. §§  1318 (West 1991); 38 C.F.R. § 3.22 (2000).  

3.  The criteria for payment of accrued benefits based on a 
claim for an increased rating for the veteran's service-
connected paralysis of the left ulnar nerve are not met.  
38 U.S.C.A. § 1155, 5121 (West 1991 & Supp. 2000); 
38 C.F.R.§ 4.124a, Diagnostic Code 8516 (2000).

4.  The criteria for payment of accrued benefits based on a 
claim for an increased rating for the veteran's service-
connected residuals of gunshot wound of the left elbow are 
not met.  38 U.S.C.A. § 1155, 5121 (West 1991 & Supp. 2000); 
38 C.F.R.§§ 4.25, 4.71a, Diagnostic Codes 5205, 5211 (2000).  

5.  The criteria for an award of accrued benefits based on a 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person or 
on account of being housebound were not met.  38 U.S.C.A. 
§§ 1114(l), (s), 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.350(i), 3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the surviving spouse of a veteran who 
died in June 1996, argues that the veteran's death was caused 
or contributed to by his service-connected partial paralysis 
of the left (minor) ulnar nerve, rated 50 percent disabling, 
and his service-connected residuals of a gunshot wound of the 
left (minor) elbow, through and through, rated 30 percent 
disabling at the time of his death.  She argues that she is 
entitled to DIC benefits because at the time of the veteran's 
death he was entitled to a 100 percent rating, as the 
combined rating of those service-connected disabilities 
should have been 100 percent.  In addition, the appellant 
argues she is entitled to accrued benefits for the special 
monthly compensation the veteran should have received by 
reason of being in need of the regular aid and attendance of 
another, as well as the accrued benefits the veteran should 
have received for the increased rating of his left elbow 
disability that was granted, effective from January 1994, by 
the Board in September 1996 before it was aware of the 
veteran's death.  

Service connection for the cause of the veteran's death

At the time of death, the veteran had two disabilities that 
had been deemed service-connected by VA, both of which were 
found to have been incurred when he sustained a through and 
through gunshot wound in the left elbow.  Partial paralysis 
of the left (minor) ulnar nerve was rated 50 percent 
disabling under Diagnostic Code 8516.  Residuals of gunshot 
wound, through and through, left (minor) elbow, were rated 30 
percent disabling under Diagnostic Code 5211.  The ratings 
were then combined in accordance with 38 C.F.R. § 4.25, and 
the combined disability rating was 70 percent.  In 1994 the 
veteran filed a claim seeking to establish entitlement to 
increased ratings for those disabilities, and alleging 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.  That claim was denied by the RO and appealed to 
the Board.  The veteran died while the claim was pending at 
the Board, but the Board was not made aware of the veteran's 
death until after it had issued a decision addressing his 
claims of entitlement to increased ratings and special 
monthly compensation.  That Board decision has since been 
vacated.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. 
Cir. 1996).  The death certificate now in the claims folder 
reports that the immediate cause of the veteran's June 1996 
death was pneumonia.  Diabetes mellitus, pulmonary 
tuberculosis and benign prostatic hypertrophy were identified 
as other significant conditions.  No autopsy was performed.  

A veteran's claims die with him, and so the Board had no 
jurisdiction to decide the veteran's claims after his death.  
Zevalkink.  However, DIC is payable to the surviving spouse 
of a veteran who dies from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310(a) (West 1991).  The death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  Id.  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).  

With regard to the appellant's assertion that the veteran's 
death was caused by service-connected disability, the Board 
notes that the only medical evidence in the claims folder 
regarding the cause of death is the death certificate.  That 
document identifies pneumonia as the cause of death.  The 
record available to the Board does not contain medical 
evidence that supports a finding that pneumonia was incurred 
or aggravated in service.  Other significant conditions 
identified on the death certificate include diabetes 
mellitus, pulmonary tuberculosis, and benign prostatic 
hypertrophy.  The limited service medical records do not show 
any of those disabilities were complained of, noted, 
diagnosed or treated in service, or within an applicable 
presumptive period as addressed in 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Similarly, there is 
no post-service medical evidence that any of those conditions 
were incurred in or aggravated by service, or that they were 
present to a compensable degree during a presumptive period 
following separation from service.  The appellant submitted 
medical evidence that showed the veteran was treated for 
those conditions, but the treatment was administered many 
years after service, and in none of the records does a 
medical professional relate any of the conditions treated to 
service, or to the veteran's service-connected partial 
paralysis of the left (minor) ulnar nerve, and residuals of a 
gunshot wound of the left (minor) elbow, through and through.

Furthermore, there is no medical evidence that supports a 
finding that the veteran's service-connected partial 
paralysis of the left (minor) ulnar nerve, or residuals of a 
gunshot wound of the left (minor) elbow, through and through, 
contributed substantially or materially to the veteran's 
death.  The appellant asserts that those disabilities caused 
the veteran's death, or contributed to his death.  However, 
she has not shown that she is a trained medical professional.  
As a layperson, she is not competent to offer evidence which 
requires medical knowledge.  Clyburn v. West, 12 Vet. App. 
296 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The probative evidence of record does not show that a 
disorder incurred in or aggravated by service either caused 
or contributed substantially or materially to the veteran's 
death.  Accordingly, service connection for the cause of the 
veteran's death must be denied.  



DIC benefits pursuant to 38 U.S.C.A. § 1318

The Board has also considered whether the appellant might be 
entitled to DIC benefits under 38 U.S.C.A. § 1318.  A VA 
claimant may receive section 1318 DIC under any one of the 
three following theories: (1) if the veteran was in actual 
receipt of compensation at a total disability rating for 10 
consecutive years preceding death, see 38 U.S.C. § 
1318(b)(1); (2) if the veteran would have been entitled to 
receive such compensation but for CUE in previous final RO 
decisions and certain previous final BVA decisions; or (3) 
if, on consideration of the evidence in the veteran's claims 
file or VA custody prior to the veteran's death and the law 
then or subsequently made retroactively applicable, the 
veteran hypothetically would have been entitled to receive a 
total disability rating for a period or periods of time, when 
added to any period during which the veteran actually held 
such a rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  Cole 
v. West, 13 Vet. App. 268 (1999).  

The record in this case reveals that the veteran was not in 
actual receipt of compensation for a total disability rating 
for 10 consecutive years preceding death, so DIC cannot be 
awarded under the first theory set out in Cole.  Regarding 
the second theory set out in Cole, the Board notes that the 
appellant has not alleged that the veteran would have been 
entitled to receive such compensation but for CUE in a 
previous final RO decision.  In Cole, the Court held that a 
section 1318 DIC claimant must provide at least the following 
before a CUE claim may be construed:  the date or approximate 
date of the decision sought to be attacked collaterally, or 
otherwise provide sufficient detail so as to identify clearly 
the subject prior decision, and how, based on the evidence of 
record and the law at the time of the decision being 
attacked, the veteran would have been entitled to have 
prevailed so as to have been receiving a total disability 
rating for ten years immediately preceding the veteran's 
death.  In this case the appellant did not indicate that she 
wished to challenge for CUE a VA decision as part of her 
section 1318 DIC "entitled to receive" claim, let alone 
provide the requisite specificity as to why her section 1318 
CUE theory should be successful and would have sustained her 
claim here.  As no such CUE theory was ever raised by the 
appellant and properly presented to the Board, it will not be 
addressed now.  

Finally, with regard to the third theory, following careful 
consideration of the evidence of record prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable, the Board must determine whether 
the veteran hypothetically would have been entitled to 
receive a total disability rating due to service-connected 
disability for at least the 10 years immediately preceding 
death.  In considering whether the veteran hypothetically 
would have been entitled to receive a total disability rating 
due to service-connected disability for the 10 years 
preceding his death, the Board notes that the medical 
evidence of record reveals he was disabled by conditions that 
had not been adjudicated service-connected during his 
lifetime, and that the Board found were not incurred in or 
aggravated by service.  With regard to the level of 
impairment attributable to the veteran's service-connected 
disabilities, a statement from a private physician reported 
that he treated the veteran in February 1994 and noted 
limitation of motion of the left upper extremity, numbness of 
the left upper extremity, complaint of pains of the elbow and 
shoulder, and an elbow deformity on the left secondary to 
gunshot wound.  Another statement from the same physician 
noted treatment in October 1993 for typhoid fever, diabetes 
mellitus and angina pectoris.

VA examinations were conducted in April 1994.  The history of 
the veteran's gunshot wound was reported.  The veteran 
complained of pain and numbness of the left elbow.  
Examination revealed an entry wound scar 5 centimeters along 
the lateral aspect of the elbow joint and an exit scar of 
8 centimeters along the medial aspect of the elbow joint.  
There was no keloid formation and no adherence.  There was no 
inflammation or swelling.  Pain on pressure over the bones 
was noted.  On joint examination, the veteran complained of 
pain and numbness of the left elbow.  The examiner noted 
flexion contracture deformity of the left upper extremity.  
Two bony prominences with deep depressions between the 
prominences were noted.  The elbow was noted to be fixed at 
90 degrees' flexion and 40 degrees' pronation.  Examination 
of the peripheral nerves resulted in a diagnosis of 
peripheral neuropathy and left ulnar nerve paralysis.  
Electromyographic studies resulted in an impression of 
multiple peripheral neuropathy and ulnar neuropathy, left, at 
the elbow.  Nerve conduction studies showed no conduction 
over the sural and ulnar nerve on the left.  X-rays of the 
left elbow revealed compound fracture of the left elbow joint 
involving the distal supracondylar and intercondylar end of 
the humerus, the proximal radial and ulnar heads.  There was 
marked distortion of the joint structures, with posterior 
separation of the ulna and formation of a bony bridge and a 
separate joint with the humerus.  There were various bony 
eburnations, thickened, ossified periosteum, and a patchy 
porotic-sclerotic texture in the bone ends.  The visualized 
parts of the upper and lower arm were said to reveal atrophic 
muscle.  X-ray study of the left hand and wrist revealed old, 
healed fractures, a flexion deformity contracture at the 2nd-
5th proximal interphalangeal joints and diffuse osteoporosis.

An examination for regular aid and attendance/housebound 
status was also conducted.  The veteran complained of 
numbness and pain in the left elbow.  Examination revealed 
defective vision, elevated blood pressure and that the 
veteran was poorly nourished.  The examiner noted that the 
veteran was unable to grasp objects with his left hand, but 
could feed himself, bathe and attend to the needs of nature.  
The veteran was said to need some assistance in dressing.  
Weakness and muscle atrophy of both legs were noted.  It was 
also reported that the veteran tended to lose his balance on 
prolonged standing due to dizziness.  The veteran reported 
that he sat or laid down during the entire day.  He was able 
to walk about five steps without assistance.  The veteran 
used no mechanical aids, but it was thought he might benefit 
from a cane.  He reported staying home all the time.  The 
examiner noted that the veteran's deformity of the left upper 
extremity limited his ability to care for himself.  The 
diagnoses included cataracts, residuals of gunshot wound of 
the left elbow with ulnar nerve paralysis, and diabetes 
mellitus by history.  A private medical statement received in 
August 1994 dealt with the veteran's nonservice-connected 
cataracts.

In considering whether the veteran hypothetically would have 
been entitled to receive a total disability rating due to 
service-connected disability prior to his death, the Board 
points out that VA regulations provide for such total ratings 
when the schedular ratings are less than total but, when 
combined, equal 70 percent or more, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2000).  Under 38 C.F.R. § 4.55(a), 
muscle injury ratings are not to be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  Here, it is shown that the 
nerve impairment and muscle-bone impairment affect different 
functions; thus, separate ratings are indicated and have been 
in effect for many years.

Under governing regulation, severe incomplete paralysis of 
the ulnar nerve of the minor arm will be rated as 30 percent 
disabling.  "Incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than complete 
paralysis for the nerve.  38 C.F.R. § 4.124(a) and Part 4, 
Diagnostic Code 8516.  Complete paralysis of the minor ulnar 
nerve manifested by the "griffin claw" deformity, due to 
flexor contracture of the ring and little fingers, with very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb, and flexion of the wrist is weak and 
warrants a 50 percent rating.

The medical evidence combined with the veteran's complaints 
show that while the veteran's neurologic symptomatology is 
significant, it does not fully encompass the requirements to 
be classified as complete paralysis of the minor ulnar nerve 
without application of 38 C.F.R. § 4.7; however, the veteran 
was evaluated at 50 percent for more than 20 years and this 
rating is protected.  A review of the record shows that the 
veteran's condition had long been static and that there was 
no demonstrated increase in disability which would indicate 
that the veteran was not more than adequately compensated for 
his demonstrated level of neurologic disability by the 
current rating.  The Board has considered the contentions of 
the veteran and the appellant, as well as the medical 
evidence of record, but finds that the evidence of record 
does not support the assignment of a rating in excess of the 
50 percent rating assigned for the neurologic symptomatology 
resulting from the veteran's ulnar nerve disablement.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124(a) (2000).  

As noted above, at the time of death the veteran also had 
disability resulting from residuals of a gunshot wound which 
was rated separate from his neurologic symptoms.  The 
evidence of record shows that the veteran was in receipt of a 
30 percent rating for those other residuals under the 
provisions of Diagnostic Code 5211 and because he was in 
receipt of that rating for more than 20 years, it, too, is 
protected.  The veteran was in receipt of the maximum (30 
percent) rating under Diagnostic Code 5211 for impairment of 
the ulna of a minor upper extremity.  The highest disability 
rating for muscle disability at the elbow is also 30 percent 
for severe muscle injury of the minor elbow under Diagnostic 
Code 5307. 

Since Diagnostic Code 5205 for ankylosis of the elbow 
provides ratings in excess of 30 percent, consideration of a 
rating under this code is warranted.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Diagnostic Code 5205 provides a 
40 percent rating when the ankylosis is intermediate, at an 
angle more than 90 degrees or between 70 degrees and 
50 degrees; and a 50 percent rating for unfavorable ankylosis 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation.  Under 38 C.F.R. § 4.7, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.

To warrant a 40 percent rating under Diagnostic Code 5205, it 
would have to be demonstrated that the ankylosis of the elbow 
was at more than 90 degrees or between 50 and 70 degrees.  
However, the veteran's elbow was ankylosed at the upper limit 
(90 degrees) of the criteria for favorable ankylosis and just 
short of the lower limit (more than 90 degrees) for 
intermediate ankylosis.  The medical evidence of record also 
showed that the elbow was fixed at 40 degrees pronation, 
which in the Board's opinion represented additional 
disability of sufficient degree to classify the ankylosis as 
intermediate, thereby warranting a 40 percent rating under 
Diagnostic Code 5205.  38 C.F.R. § 4.7.  Additionally, it is 
clear that the veteran's left elbow disability did not meet 
the schedular requirements of Diagnostic Code 5205 for a 
higher rating of 50 percent as neither unfavorable ankylosis 
nor complete loss of supination or pronation of the elbow was 
shown.  Although the record reveals that the veteran's 
earning capacity was impaired by his service-connected 
disabilities, the record does not present a disability 
picture that is more accurately characterized by higher 
disability ratings.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. 
§§ 4.7, 4.71a (2000).  

Following careful consideration of the evidence of record, 
the applicable laws and regulations, and the contentions 
regarding the level of disability attributable to the 
veteran's service-connected disabilities, the Board concludes 
that the record does not support a conclusion that the 
veteran hypothetically would have been entitled to receive a 
total disability rating due to service-connected disability 
prior to his death.  Accordingly, DIC benefits under 
38 U.S.C.A. § 1318 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.22 (2000), are not warranted.  


Accrued benefits

The appellant argues that she is entitled to additional 
benefits on an accrued basis based upon claims raised by the 
veteran that were pending on the date of his death.  That is, 
in addition to DIC benefits, she argues that she is entitled 
to accrued benefits based on benefits to which the veteran 
was entitled at death under existing ratings or decisions, or 
based on evidence in the file at the date of death and due 
and unpaid for a period not to exceed two years.  38 U.S.C.A. 
§ 5121(a) (West 1991 and Supp. 2000).  In that regard, the 
appellant asserts that because the veteran had claims for 
increased ratings and for special monthly compensation 
pending when he died, and because those claims should have 
been granted, she is entitled to payment of increased 
benefits from January 1994, the date he filed them.  

The appellant argued that the veteran was entitled to a 100 
percent schedular rating for his service-connected 
disabilities at the time of his death, as the combined 
ratings for those disabilities should have been 100 percent.  
As explained above, however, the partial paralysis was rated 
50 percent disabling, the highest rating available under VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
gunshot wound was rated 30 percent disabling at the time of 
the veteran's death; the Board has concluded that the rating 
should have been rated 40 percent disabling.  However, when 
those ratings are combined pursuant to VA regulations, they 
still total only 70 percent.  38 C.F.R. § 4.25; additional 
compensation is not payable as the result of the increased 
rating assigned.  Accordingly, there are no accrued benefits 
payable based on the veteran's pending increased rating 
claims.  38 U.S.C.A. § 5121(a) (West 1991).  

With regard to the appellant's claim that she is entitled to 
accrued benefits based on the veteran's claimed entitlement 
to special monthly compensation based on his need of regular 
aid and attendance pursuant 38 U.S.C.A. § 1114(l), the law 
requires that determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as the veteran's 
inability to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal function which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2000).

In the present case, the recent examination and reports from 
private physicians show that the veteran had significant 
nonservice-connected disabilities.  In fact, the veteran 
argued that he was entitled to aid and attendance based on 
his nonservice-connected disabilities.  However, special 
monthly compensation is paid on the basis of the degree of 
disability resulting from service-connected disabilities 
only.  Thus, in evaluating the veteran's claim for aid and 
attendance and housebound benefits, only his service-
connected disabilities of the left upper extremity may be 
considered.  The findings on examination for aid and 
attendance/housebound benefits do not show that the veteran 
needed the assistance of another due to his service-connected 
disabilities.  The evidence of record showed that the 
veteran's nonservice-connected disabilities adversely 
affected his ability to function to the extent that he did, 
on some occasions, need the assistance of another.  The 
findings on VA examination did not demonstrate that the 
veteran's service-connected disabilities of the left upper 
extremity were of such severity as to necessitate the aid and 
attendance of another.  While it is shown that the veteran 
needed some help in dressing, he was capable of performing 
all other functions, despite his service-connected 
disabilities.  The record does not demonstrate that the 
veteran's service-connected disabilities of the left upper 
extremity necessitated the regular aid and attendance of 
another person.  Accordingly, additional benefits in the form 
of special monthly compensation due to the regular need for 
aid and attendance were not payable to the veteran.  
38 U.S.C.A. § 1114(l) (West 1991).  

Insofar as housebound benefits are concerned, the law and 
regulations require that the veteran have a single disability 
rated or ratable as 100 percent disabling.  38 U.S.C.A. 
§ 1114(s) (West 1991); 38 C.F.R. § 3.350(i) (2000).  In the 
present case, the veteran's disabilities of the left upper 
extremity, his only service-connected disabilities, were 
evaluated at a combined 70 percent disabling.  Thus, the 
veteran does not meet a threshold requirement for entitlement 
to housebound benefits.  38 U.S.C.A. § 1114(s) (West 1991); 
38 C.F.R. § 3.350(i) (2000).  

Since the qualifying criteria for payment of special monthly 
compensation based on a need for regular aid and attendance, 
or by reason of being housebound, have not been met, the 
claim seeking entitlement to accrued benefits due to special 
monthly compensation must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  

Entitlement to accrued benefits is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

